UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 5, 2014 The Providence Service Corporation (Exact name of registrant as specified in its charter) Delaware 001-34221 86-0845127 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 64 East Broadway Blvd., Tucson, Arizona (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (520)747-6600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item2.02 Results of Operations and Financial Condition. On November 5, 2014, we issued a press release containing certain financial information for the quarter ended September 30, 2014. As noted in the press release, we have provided non-GAAP financial measures (earnings before interest, taxes, depreciation and amortization (EBITDA) and Adjusted EBITDA), the reasons we have provided such measures and a reconciliation of the non-GAAP measures to the most directly comparable GAAP measure. Readers should consider the non-GAAP measures in addition to, and not as a substitute for, the measure of financial performance prepared in accordance with GAAP. In this regard, GAAP refers to accounting principles generally accepted in the United States. A copy of the press release is being furnished hereto as Exhibit 99.1 and is incorporated herein by reference. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Company’s Press Release dated November 5, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE PROVIDENCE SERVICE CORPORATION Date: November 5, 2014 By: /s/ Robert E. Wilson Name: Robert E. Wilson Title: Chief Financial Officer 2
